Allowable Subject Matter

Claims 5-9 and 11-12 are allowed.  
    
Claim 5 includes limitations directed towards wherein said one or more targets comprise one or more target devices that are separate and distinct from the panels of the interactive floor system which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 9 includes limitations directed towards wherein the controller is configured to designate another subset of the panels as safe panels to which the participants are to travel in a final completion step of the gameplay sequence, and to trigger illumination of each safe panel via the illumination system in a manner distinguishable from all other panels of the array, including said hazard panels which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 11 includes limitations directed towards the controller is configured to generate at least one moving hazard by sequentially illuminating then de- illuminating an individual panel, or group of panels, in serial fashion across the array which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 1-4, 10, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weston (US 20060154726 A1). 
      
Regarding claim 1, Weston teaches 1. (original) An amusement system comprising: an interactive floor system comprising: an array of panels laid out in one or more grids with the panels of each grid lying at generally equal elevation in generally coplanar relation to one another to collectively define respective areas of an interactive floor surface; (See Fig. 32A noting the panes as part of 504)an illumination system operable to individually illuminate each panel of the array independently of any other panel of the array; and (See [0217+])a sensing system operable to detect presence of any participant atop any panel of the array, independently of whether presence of a participant is detected on any other panel in the array; ([See 0217+] which speaks of the standing on the squares to activate)a controller connected to the illumination and sensing systems and configured to send illumination command signals to the illumination system to change illuminated statuses of the panels of the array, and to receive detection signals from the sensing system denoting detected presence of participants on the panels of the array; (See [0217+] which teaches a game controller)wherein the controller is configured to execute a gameplay sequence, and to execute the following steps therein: designate a subset of the panels as hazard panels to be avoided by participants; (See [0217+] which teaches the lighting up of the panels in response to a "spell" being cast as well as [0220+] which speaks of the disabling of an opposing players special square which can be considered a hazard panel.)trigger illumination of the hazard panels by the illumination system in a manner distinguishable from all other panels of the array; monitor for detected participant presence on any of the hazard panels; and in response to detected participant presence on any hazard panel, trigger execution of a penalty step in said gameplay sequence.  (See [0217+] wherein the spells illuminate the panels and if not blocked and result in rewards or punishments such as the disabling of an opposing players special square which is analogous to a penalty step in the game play sequence.  The disabling of the opposing players squares can also be considered a hazard panel). See Figures 32A-D and [0217+].
      
Regarding claim 2, Weston teaches 2. (original) The amusement system of claim 1 wherein the controller is further configured to, throughout the gameplay sequence, monitor for detected actuation by the participants of one or more targets, of which the participants are tasked with actuation to successfully complete said gameplay sequence.   See [0217+] teaches the monitoring of the panel via weight wherein the game play sequence is casting the spells while standing on the different panels of columns 510a or 510b.  Further, as the player casts the spells the targets of 504 are lite up wherein the casting of the spells is the task of actuation.
      
Regarding claim 3, Weston teaches 3. (original) The amusement system of claim 2 wherein said one or more targets comprise a second subset of one or more panels that are each designated as a target panel to be stepped on by said participants, and the controller is configured to trigger illumination of each target panel by the illumination system in a manner distinguishable from all other panels of the array, including the hazard panels; and to monitor for said actuation of the one or more targets, at least in part, by monitoring output from the sensing system for actuation of each target panel.   See the rejections on claim 2 wherein the different rows and columns of 504 can be considered.
      
Regarding claim 4, Weston teaches 4. (original) The amusement system of claim 3 wherein the controller is configured to designate a third subset of the panels as safe panels to which the participants are to travel after actuation of all designated targets to denote participant completion of the gameplay sequence, and to trigger illumination of each safe panel via the illumination system in a manner distinguishable from all other panels of the array, including the hazard and target panels.   See the rejections on claim 2 wherein the different rows and columns of 504 can be considered.
      
Regarding claim 10, Weston teaches 10. (original) The amusement system of claim 1 wherein the controller is configured to, during said gameplay sequence, vary the subset of panels that are designated and distinctly illuminated as said hazard panels, and to accordingly vary which of the panels are monitored for detected participant presence.   See [0217+] which teaches disabling of the panels of 510a or 510b (i.e. the hazard panel) if the spell is not blocked which varies the subset as claimed.  As the panels are disabled the system will be able to vary which of the panels are monitored for participant presence.
      
Regarding claim 13, Weston teaches 13. (original) The amusement system of claim 1 wherein the controller is configured to maintain a gameplay score tally and/or gameplay status meter, and to attribute a penalty thereto in response to detected participant presence on any of the hazard panels.   See [0217+] which teaches a reward or penalty and [0138+] teaches the controller tracking points and offering effects as a result.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Цыпляков  (RU 200789 U1) in view of NELSON (CA 2474132 A1).  
         
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Цыпляков  (RU 200789 U1) in view of NELSON (CA 2474132 A1) and Traustason (AU 2015406125 A1).
         
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weston (US 20060154726 A1) in view of Traustason (AU 2015406125 A1).  
         
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Цыпляков  (RU 200789 U1) in view of NELSON (CA 2474132 A1) and VOELPEL (CN 108352695 A).
         
Regarding claim 14, Цыпляков teaches 14. (currently amended) An illuminable floor system comprising: a plurality of base modules for placement atop a subfloor, each base module defining at least one cell; (See Figure 32A-D)a plurality of panels of equal quantity to a total number of cells possessed by said plurality of base modules for support atop one of the base modules in overlying relation to a respective one of the cells to define a respective area of a floor surface to be collectively defined by the plurality of panels and See Figure 5-6.  
NELSON does teach a respective rim of flexible material spanning peripherally around the panel of each cell at peripheral regions of an upper face of said panel. See Figure 18 item 6 which is a flexible material panning the periphery as claimed. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with NELSON to allow the floor panes to easily compensate for irregularities (See the disclosure).
         
Regarding claim 18, Traustason teaches 18. (currently amended) The system of claim 14 wherein the system is installed in a floor space bound between two opposing walls in at least one direction, and said floor space is spanned in substantial entirety by said base modules in said direction between said two opposing walls, See Figure 3 shows the use of a flooring between two opposing walls as claimed.
Цыпляков does teach modules used in the flooring See Figure 5-6 which shows the modules wherein when the flooring of Цыпляков is placed within the walls of Traustason the modules will be constrained as claimed.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with Traustason to allow a floor to be surround on at least three sides (See [0022+]). 
         
Regarding claim 19, Traustason teaches 19. (currently amended) The system of claim 18 wherein the floor space is that of an enclosed room bound by a respective pair of opposing walls in two directions, said floor space being spanned in substantial entirety by said modules in both of said two directions, and separation of said modules from one another in each of said two directions is constrained solely by said respective pair of opposing walls. See the rejection to claim 18 above, wherein the combination as described in claim 18 would result in the configuration as claimed in claim 19.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with Traustason to allow a floor to be surround on at least three sides (See [0022+]). 
         
Regarding claim 20, Weston teaches 20. (original) An immersive amusement system comprising: an interactive floor system installed in said room, and comprising: an array of panels laid out in one or more grids with the panels of each grid lying at generally equal elevation in generally coplanar relation to one another to collectively define respective areas of a floor surface; an illumination system operable to individually illuminate each panel of the array independently of any other panel of the array; and a sensing system operable to detect presence of any participant atop any panel of the array, independently of whether presence of a participant is detected on any other panel in the array; and a controller connected to the illumination and sensing systems and configured to send illumination command signals to the illumination system to change illuminated statuses of the panels of the array, and to receive detection signals from the sensing system denoting detected presence of participants on the panels of the array; wherein a floor space of said room is spanned in substantial entirety by said array of panels in at least a first direction measured between a first pair of opposing walls of said room.   See Figures 32A-D and [0217+] and reference the rejection on claim 1 above as these limitations are substantially similar to the limitations of claim 1.
Traustason does teach a substantially enclosed room having an interior space and an entrance by which participants are admissible thereto; See Figure 3 shows the use of a flooring between two opposing walls as claimed. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Weston with Traustason to allow a floor to be surround on at least three sides (See [0022+]). 
         
Regarding claim 21, NELSON teaches 21. (new) The system of claim 14 wherein the respective rim of flexible material spanning peripherally around the upper face of the panel of each cell at the peripheral regions thereof leaves exposed an unobstructed central region of said upper face of the panel where the panel is illuminable by said illumination system.  See Figure 18 item 6 which is a flexible material panning the periphery as claimed.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with NELSON to allow the floor panes to easily compensate for irregularities (See the disclosure).
         
Regarding claim 22, VOELPEL teaches 22. (new) The system of claim 14 wherein each panel comprises transparent or translucent material through which light is emittable upwardly from said floor surface, and the illumination system comprises, for each cell, a respective illumination source positioned and operable to emit said light through the transparent or translucent material of the respective panel.   See Fig. 1 and 5; "According to one or more examples, collectively form by second group of floor tile 14, 16 the upper surface and flat element 24 of the upper surface of the floor is arranged on the product surface may additionally be substituted by such as the final finish layer of carpet or other floor covering part covers. In particular, finish layer or floor covering piece in the example can be at least partially transparent, or light-transmitting component or segment.  FIG. 5 shows an example arranged according to the floor of an embodiment of portion, which comprises a second floor and third floor tile 14 tile 16 and floor covering 24 of the flattening elements on surface of top 60. floor covering includes a set of transparent window element 62, which is shaped so as to form the word "exit". These act as diffuser. is set in the lower cavity of the lighting element 20 emitting light propagation until the window element 62, so as to irradiate their formed letter shape and thereby providing a construction in the floor to place a shot of "exit" sign."
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with VOELPEL to provide a light-transmitting element to the flooring to allow light to pass through.
         
Regarding claim 23, VOELPEL teaches 23. (new) The system of claim 21 wherein each panel comprises transparent or translucent material through which light is emittable upwardly from said floor surface, and the illumination system comprises, for each cell, a respective illumination source positioned and operable to emit said light through the transparent or translucent material of the respective panel at the unobstructed central region thereof.   See Fig. 1 and 5; "According to one or more examples, collectively form by second group of floor tile 14, 16 the upper surface and flat element 24 of the upper surface of the floor is arranged on the product surface may additionally be substituted by such as the final finish layer of carpet or other floor covering part covers. In particular, finish layer or floor covering piece in the example can be at least partially transparent, or light-transmitting component or segment.  FIG. 5 shows an example arranged according to the floor of an embodiment of portion, which comprises a second floor and third floor tile 14 tile 16 and floor covering 24 of the flattening element on surface of top 60. floor covering includes a set of transparent window element 62, which is shaped so as to form the word "exit". These act as diffuser. is set in the lower cavity of the lighting element 20 emitting light propagation until the window element 62, so as to irradiate their formed letter shape and thereby providing a construction in the floor to place a shot of "exit" sign.".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Цыпляков with VOELPEL to provide a light-transmitting element to the flooring to allow light to pass through.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711